                                   1                        IN THE UNITED STATES DISTRICT COURT

                                   2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    FREDERICK NEWHALL WOODS,                  Case No. 14-cv-01936-CW
                                   5                    Plaintiff,
                                                                                  ORDER GRANTING MOTION TO
                                   6               v.                             STRIKE
                                   7    JENNIFER SHAFFER, EXECUTIVE
                                        OFFICER OF THE CALIFORNIA                 (Dkt. No. 55)
                                   8    BOARD OF PAROLE HEARINGS
                                   9                    Defendant.1
  United States District Court
Northern District of California




                                  10

                                  11           Plaintiff Frederick Newhall Woods, a state prisoner, has

                                  12   moved, pursuant to Federal Rule of Civil Procedure 12(f), to

                                  13   strike all but one of the affirmative defenses pled by Defendant

                                  14   Jennifer Shaffer, the Executive Officer of the California Board

                                  15   of Parole Hearings (BPH).       The Court is in receipt of Defendant’s

                                  16   response and Plaintiff’s reply.       The Court GRANTS the motion for

                                  17   the reasons below.

                                  18                                     BACKGROUND

                                  19           Plaintiff initially filed a federal habeas petition in this

                                  20   case.       The Court denied Plaintiff’s petition, and Plaintiff

                                  21   appealed.        The Ninth Circuit vacated and remanded, holding that

                                  22   Plaintiff’s claim sounds in 42 U.S.C. § 1983 rather than habeas

                                  23   and that Plaintiff should be afforded leave to amend his petition

                                  24   to assert his claim under § 1983.       Plaintiff subsequently filed

                                  25   an amended complaint, converting his petition to a § 1983 action

                                  26
                                               1
                                              The Court ORDERS the case name changed from “Frederick
                                  27
                                       Newhall Woods v. Elvin Valenzuela” to “Frederick Newhall Woods v.
                                  28   Jennifer Shaffer, Executive Officer of the California Board of
                                       Parole Hearings.”
                                   1   in accordance with the Ninth Circuit’s memorandum disposition and

                                   2   mandate.   Plaintiff seeks declaratory and injunctive relief to

                                   3   remedy an alleged violation of his Fourteenth Amendment due

                                   4   process rights and to prevent future violations of the same

                                   5   nature.    Specifically, Plaintiff alleges that Defendant’s

                                   6   actions, practices and policies allowed Jeffrey Ferguson—who had

                                   7   a pecuniary interest in denying Plaintiff parole—to preside over

                                   8   Plaintiff’s 2012 parole consideration hearing and adjudicate his

                                   9   parole application.   Plaintiff’s 2012 parole application was
  United States District Court
Northern District of California




                                  10   denied.

                                  11                               LEGAL STANDARD

                                  12        The Court “may strike from a pleading an insufficient

                                  13   defense or any redundant, immaterial, impertinent, or scandalous

                                  14   matter.”   Fed. R. Civ. P. 12(f).       The purpose of a Rule 12(f)

                                  15   motion is to avoid spending time and money litigating spurious

                                  16   issues.    Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.

                                  17   1993), rev’d on other grounds, 510 U.S. 517 (1994).

                                  18        While the Ninth Circuit has not ruled on this issue, this

                                  19   Court has held that an affirmative defense is insufficient if it

                                  20   fails to meet the heightened pleading standard set forth in Bell

                                  21   Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.

                                  22   Iqbal, 556 U.S. 662 (2009).   Powertech Tech., Inc. v. Tessera,

                                  23   Inc., No. 10-cv-945-CW, 2012 WL 1746848, at *5 (N.D. Cal. May 16,

                                  24   2012).

                                  25        A defense is also insufficient if “there are no questions of

                                  26   fact,” “any questions of law are clear and not in dispute,” and

                                  27   “under no set of circumstances could the defense succeed.”

                                  28   Securities & Exchange Comm’n v. Sands, 902 F. Supp. 1149, 1165
                                                                           2
                                   1   (C.D. Cal. 1995) (internal quotation marks and citations

                                   2   omitted).

                                   3        Otherwise, matter is immaterial if it has no essential or

                                   4   important relationship to the claim for relief pled. Fantasy,

                                   5   Inc., 984 F.2d at 1527.   Matter is impertinent if it does not

                                   6   pertain and is not necessary to the issues in question in the

                                   7   case. Id.

                                   8        Motions to strike are disfavored because they are often used

                                   9   as delaying tactics and because of the limited importance of
  United States District Court
Northern District of California




                                  10   pleadings in federal practice.   Bureerong v. Uvawas, 922 F. Supp.

                                  11   1450, 1478 (C.D. Cal. 1996).   “With a motion to strike, just as

                                  12   with a motion to dismiss, the court should view the pleading in

                                  13   the light most favorable to the nonmoving party.”   Platte Anchor

                                  14   Bolt, Inc. v. IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal.

                                  15   2004).    A motion to strike “should not be granted unless it is

                                  16   clear that the matter to be stricken could have no possible

                                  17   bearing on the subject matter of the litigation.”   Colaprico v.

                                  18   Sun Microsystems, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991).

                                  19   “Ultimately, whether to grant a motion to strike lies within the

                                  20   sound discretion of the district court.”   Cruz v. Bank of N.Y.

                                  21   Mellon, No. 12-cv-00846-LHK, 2012 WL 2838957, at *2 (N.D. Cal.

                                  22   July 10, 2012).   If a defense is struck, “[i]n the absence of

                                  23   prejudice to the opposing party, leave to amend should be freely

                                  24   given.”   Wyshak v. City Nat. Bank, 607 F.2d 824, 826 (9th Cir.

                                  25   1979).

                                  26                                  ANALYSIS

                                  27        Plaintiff moves to strike affirmative defenses one, four

                                  28   through seven, and ten through nineteen without leave to amend,
                                                                         3
                                   1   and affirmative defenses two, three, and eight with leave to

                                   2   amend.   Defendant does not oppose Plaintiff’s motion as to

                                   3   affirmative defenses one through eight, fourteen, fifteen, and

                                   4   nineteen.   Accordingly, the Court STRIKES with leave to amend

                                   5   affirmative defenses two, three, and eight, and STRIKES without

                                   6   leave to amend affirmative defenses one, four through seven,

                                   7   fourteen, fifteen, and nineteen.

                                   8        The Court addresses Plaintiff’s motion as to those

                                   9   affirmative defenses that remain at issue: ten through thirteen
  United States District Court
Northern District of California




                                  10   and sixteen through eighteen.

                                  11        Affirmative defense ten states: “Defendant is not

                                  12   vicariously liable for any act or omission of any other person,

                                  13   including Ferguson, by way of respondeat superior or otherwise.”

                                  14   Docket No. 54 at 5.   Plaintiff correctly argues that this defense

                                  15   is immaterial and impertinent.   The operative Third Amended

                                  16   Complaint (3AC) does not allege that Defendant is vicariously

                                  17   liable, nor could it.   See Peralta v. Dillard, 744 F.3d 1076,

                                  18   1085 (9th Cir. 2014) (holding that supervisors are liable “for

                                  19   their own conduct” only in the § 1983 context).      This affirmative

                                  20   defense is unnecessary.   Accordingly, the Court STRIKES

                                  21   affirmative defense ten without leave to amend.

                                  22        Affirmative defense eleven states: “Plaintiff’s request for

                                  23   declaratory judgment is not cognizable under § 1983 because a

                                  24   declaratory judgment would necessarily imply the invalidity of

                                  25   Plaintiff’s November 2012 parole-consideration hearing.”      Docket

                                  26   No. 54 at 5.   Plaintiff correctly argues that this defense is

                                  27   insufficient as a matter of law.       The declaratory judgment that

                                  28   the 3AC seeks would dictate that:
                                                                          4
                                            (a) [BPH]’s policy, custom, and practice of permitting
                                   1        its commissioners to adjudicate parole applications
                                            when they have personal, direct, and substantial
                                   2        pecuniary interest in denying parole violates the
                                            Fourteenth Amendment of the United States Constitution;
                                   3        (b) 15 C.C.R. § 2250 is inconsistent with the
                                            requirements of the United States Constitution to the
                                   4        extent that it fails to require the disqualification of
                                            a parole decisionmaker if he or she has a direct,
                                   5        personal, and substantial pecuniary interest in the
                                            outcome of the parole decision; and (c) defendant’s
                                   6        actions complained of herein violated plaintiff’s right
                                            to a fair and impartial adjudicator under the
                                   7        Fourteenth Amendment of the United States
                                            Constitution[.]
                                   8
                                       3AC at 9, Docket No. 50.
                                   9
                                            Defendant’s reliance on Heck v. Humphrey, 512 U.S. 477
  United States District Court
Northern District of California




                                  10
                                       (1994), to support the sufficiency of her defense is unavailing.
                                  11
                                       Heck is not concerned with the validity of parole consideration
                                  12
                                       hearings.    Heck held that a § 1983 plaintiff must prove that his
                                  13
                                       or her conviction or sentence was reversed, expunged,
                                  14
                                       invalidated, or called into question by the issuance of a writ of
                                  15
                                       habeas corpus before he or she can “recover damages for allegedly
                                  16
                                       unconstitutional conviction or imprisonment, or for other harm
                                  17
                                       caused by actions whose unlawfulness would render a conviction or
                                  18
                                       sentence invalid . . . .”   Id. at 486–87 (footnote omitted).
                                  19
                                       However, “if the district court determines that the plaintiff’s
                                  20
                                       action, even if successful, will not demonstrate the invalidity
                                  21
                                       of any outstanding criminal judgment against the plaintiff, the
                                  22
                                       action should be allowed to proceed, in the absence of some other
                                  23
                                       bar to the suit.”   Id. at 487 (footnotes omitted and emphasis in
                                  24
                                       original).
                                  25
                                            Here, Plaintiff’s action, if successful, will not invalidate
                                  26
                                       or cause to be invalidated Plaintiff’s conviction or
                                  27
                                       imprisonment.   The 3AC is consistent with the Ninth Circuit’s
                                  28
                                                                         5
                                   1   memorandum disposition holding that Plaintiff’s claim falls

                                   2   outside “‘the core of habeas corpus’ and is therefore not

                                   3   cognizable in habeas.”   9th Cir. Mem. Disp. at 3, Docket No. 29

                                   4   (quoting Nettles v. Grounds, 830 F.3d 922, 931, 935 (9th Cir.

                                   5   2016) (en banc)).   The Ninth Circuit explained that “a favorable

                                   6   judgment would not necessarily result in earlier release” because

                                   7   the ultimate relief Plaintiff seeks through his petition is “‘a

                                   8   new parole hearing at which . . . parole authorities may, in

                                   9   their discretion, decline to shorten his prison term.’”    Id. at 4
  United States District Court
Northern District of California




                                  10   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)).

                                  11   Accordingly, the Court STRIKES affirmative defense eleven without

                                  12   leave to amend.

                                  13        Affirmative defense twelve states: “Plaintiff’s request for

                                  14   an injunction vacating Plaintiff’s 2012 parole denial is not

                                  15   cognizable under § 1983 because it would necessarily imply the

                                  16   invalidity of Plaintiff’s 2012 parole-consideration hearing.”

                                  17   Docket No. 54 at 5.   Plaintiff correctly argues that this defense

                                  18   fails as a matter of law.   The 3AC seeks an injunction:

                                  19        (1) enjoining and prohibiting the enforcement of 15
                                            C.C.R. § 2250 when it is applied to permit the Board to
                                  20        adjudicate the parole suitability of a California
                                            inmate through a commissioner with a direct, personal,
                                  21        and substantial pecuniary interest in the outcome of
                                            the suitability adjudication; and (2) ordering
                                  22        defendant to vacate Woods’ 2012 parole denial and to
                                            schedule a new and fair parole consideration hearing
                                  23        before an unbiased adjudicator within 30 days of the
                                            finality of the Court’s decision[.]
                                  24

                                  25   3AC at 9.

                                  26        Defendant’s reliance on Heck to support the sufficiency of

                                  27   her defense fails for the same reason that it failed in relation

                                  28   to affirmative defense eleven.   Edwards v. Balisok, on which
                                                                        6
                                   1   Defendant also relies to support the sufficiency of her defense,

                                   2   is similarly inapposite.   520 U.S. 641 (1997).     There, the United

                                   3   States Supreme Court held that a prisoner’s action was not

                                   4   cognizable under § 1983 because his challenge to procedures used

                                   5   in his disciplinary hearing necessarily implied the invalidity of

                                   6   his conviction or sentence.   Id. at 645–47.   The same is not true

                                   7   here as explained in the Ninth Circuit’s memorandum disposition.

                                   8   See 9th Cir. Mem. Disp. at 3–4.    Accordingly, the Court STRIKES

                                   9   affirmative defense twelve without leave to amend.
  United States District Court
Northern District of California




                                  10        Affirmative defense thirteen states: “Plaintiff’s request

                                  11   for a permanent injunction violates the Prison Litigation Reform

                                  12   Act because it is not narrowly drawn, extends further than

                                  13   necessary, and is not the least intrusive means necessary to

                                  14   correct any alleged harm.”    Docket No. 54 at 5.

                                  15        Plaintiff argues that “an objection to the scope of the

                                  16   injunction sought is not an affirmative defense,” but rather “a

                                  17   negative.”   Docket No. 57 at 5.   Neither party cites a case in

                                  18   which the Ninth Circuit held that an objection to the scope of an

                                  19   injunction sought is a valid affirmative defense, and the Court

                                  20   is aware of none.   Should this case proceed to the remedies

                                  21   phase, Defendant may raise her objection to the scope of the

                                  22   injunction then.    Defendant’s objection is misplaced in an

                                  23   answer.   Accordingly, the Court STRIKES affirmative defense

                                  24   thirteen without leave to amend.

                                  25        Affirmative defense sixteen states: “Plaintiff’s request for

                                  26   a declaratory judgment that Defendant’s actions violated his

                                  27   Fourteenth Amendment rights is barred by the Eleventh Amendment.”

                                  28   Docket No. 54 at 5.   Plaintiff correctly argues that this defense
                                                                          7
                                   1   fails as a matter of law.   Defendant’s reliance on Puerto Rico

                                   2   Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc. to support

                                   3   the sufficiency of her defense is unavailing.    506 U.S. 139

                                   4   (1993).   Metcalf concluded that the doctrine in Ex parte Young,

                                   5   209 U.S. 123 (1908), applies “only to prospective relief” and

                                   6   “does not permit judgments against state officers declaring that

                                   7   they violated federal law in the past.”     Metcalf, 506 U.S. at 146

                                   8   (internal citation omitted).   To support this proposition,

                                   9   Metcalf cites Green v. Mansour, 474 U.S. 64 (1985).    There, the
  United States District Court
Northern District of California




                                  10   petitioners had brought class actions claiming that the

                                  11   respondent’s calculations of benefits under an aid program

                                  12   violated federal law.   Id. at 64.    The petitioners sought

                                  13   declaratory and notice relief “related solely to past violations

                                  14   of federal law,” which had subsequently changed.    Id. at 67.   The

                                  15   United States Supreme Court determined that declaratory judgment

                                  16   was improper because there was (1) “no claimed continuing

                                  17   violation of federal law, and therefore no occasion to issue an

                                  18   injunction,” and (2) no “threat of state officials violating the

                                  19   repealed law in the future.”   Id. at 73.   The Court determined

                                  20   that “the issuance of a declaratory judgment in these

                                  21   circumstances would have much the same effect as a full-fledged

                                  22   award of damages or restitution by the federal court, the latter

                                  23   kinds of relief being of course prohibited by the Eleventh

                                  24   Amendment.”   Id.   The same is not true here.   Plaintiff claims a

                                  25   continuing violation of the Fourteenth Amendment, see 9th Cir.

                                  26   Mem. Disp. at 3 (holding that Plaintiff’s “alleged due process

                                  27   violation in the 2012 proceeding inflicts a continuing harm”);

                                  28   Defendant may in the future violate Plaintiff’s constitutional
                                                                         8
                                   1   rights in the same fashion complained of; and the declaratory

                                   2   judgment sought would not entitle Plaintiff to an award of

                                   3   damages or restitution, nor does Plaintiff seek such relief.

                                   4   Accordingly, the Court STRIKES affirmative defense sixteen

                                   5   without leave to amend.

                                   6        Affirmative defense seventeen states: “Plaintiff’s request

                                   7   for an injunction ordering Defendant to vacate Plaintiff’s 2012

                                   8   parole denial is barred by the Eleventh Amendment.”   Docket No.

                                   9   54 at 5.   Plaintiff correctly argues that this defense fails as a
  United States District Court
Northern District of California




                                  10   matter of law.   Defendant’s arguments that the injunction sought

                                  11   is impermissibly retroactive and that Plaintiff’s continued

                                  12   incarceration is the result of his 2015 parole denial run

                                  13   directly counter to the Ninth Circuit’s memorandum disposition,

                                  14   which states:

                                  15        Woods received a 2015 parole hearing and was again
                                            denied parole. But the sole reason the 2015 parole
                                  16        hearing occurred was that Woods was denied parole in
                                            2012 based on a process he alleges was constitutionally
                                  17        deficient; the 2012 denial made Woods’ continued
                                            incarceration possible, and it is the ongoing injury
                                  18        from that particular proceeding that Woods seeks to
                                            remedy. So long as Woods is incarcerated, he will
                                  19        continue to experience the effects of the 2012 denial
                                            and any constitutional injuries he suffered.
                                  20

                                  21   9th Cir. Mem. Disp. at 3 (emphasis in original).   Accordingly,

                                  22   the Court STRIKES affirmative defense seventeen without leave to

                                  23   amend.

                                  24        Affirmative defense eighteen states: “The Eleventh Amendment

                                  25   bars Plaintiff from any relief, except prospective relief.”

                                  26   Docket No. 54 at 5–6.   Plaintiff correctly argues that this

                                  27   defense fails as a matter of law.    Defendant counters in

                                  28   conclusory fashion that “Plaintiff requests retroactive relief.”
                                                                        9
                                   1   Docket No. 56 at 5.   The relief Plaintiff seeks “serve[s] the

                                   2   purpose of preventing present and future harm” and cannot be

                                   3   “characterized solely as retroactive.”    Flint v. Dennison, 488

                                   4   F.3d 816, 825 (9th Cir. 2007); see 9th Cir. Mem. Disp. at 3.

                                   5   Accordingly, the Court STRIKES affirmative defense eighteen

                                   6   without leave to amend.

                                   7                                CONCLUSION

                                   8        In conclusion, the Court GRANTS Plaintiff’s motion to

                                   9   strike.   Defendant may file an amended answer within fourteen
  United States District Court
Northern District of California




                                  10   days of this Order’s issuance, if she can remedy the deficiencies

                                  11   in affirmative defenses two, three and eight.    A dispositive

                                  12   motion hearing and further case management conference is set for

                                  13   May 7, 2019, at 2:30 p.m.   The parties shall file a case

                                  14   management statement one week prior to the setting.    A final

                                  15   pretrial conference is set for August 6, 2019, at 2:30 p.m., and

                                  16   a two-day bench trial will begin at 8:30 a.m. on August 19, 2019.

                                  17

                                  18        IT IS SO ORDERED.

                                  19

                                  20   Dated: December 7, 2018
                                                                             CLAUDIA WILKEN
                                  21                                         United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                        10
